An unpub|ish ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

Sur=nemz Coun~r

OF

NEVA DA

CLERK'S OF|DER

@”

(O)-|947

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

CLINTON J()HN~SCHUE, NO. 64336
Appellant,

VS. -.. z
ESTATE oF ANTHoNY Ross F l L § 
VETROMILE,

Respondent. UCT l 3201‘|

TF?AC|E K. L|NDEMAN
CLER OF SUF‘F?EME COURT
ORDER DISM]SSING APPEAL
Cause appearing, appellant’s motion for a voluntary dismissal

of this appeal is granted This appeal is dismissed NRAP 42(b).
lt is so ORDERED.

CLERK OF THE SUPREME COURT
TRACIE K. LINDEMAN

BY: 

cci Hon. Nathan Tod Young, District Judge
Alling & Jillson, Ltd.
Jeff`rey K.' Rahbeck
Douglas County Cler'k

a~l~»zz 30 3